212 U.S. 564 (1909)
CLAY CENTER ELECTRIC LIGHT & POWER CO.
v.
CITY OF CLAY CENTER.
No. 630.
Supreme Court of United States.
Submitted January 4, 1909.
Decided January 11, 1909.
ERROR TO THE SUPREME COURT OF THE STATE OF KANSAS.
Mr. A.E. Crane, Mr. F.B. Dawes, Mr. C.P. Rutherford and Mr. R.C. Miller, for defendant in error in support of motion to dismiss.
Mr. C.C. Coleman and Mr. Frank L. Williams for plaintiff in error.
No. 630, Motion to dismiss.
Per Curiam:
Writ of error dismissed for want of jurisdiction. Oxley Stave Co. v. Butler County, 166 U.S. 648; Capital National Bank of Lincoln v. First National Bank of Cadiz, 172 U.S. 425; Mutual Life Insurance Company v. McGrew, 188 U.S. 291, 308; White v. Bird, 45 Kansas, 759.